The appellant, with two others, was indicated for an affray. He offered himself as a witness in his own behalf, and "admitted the struck with and used the deadly weapon as charged (841) in the bill." His Honor instructed the jury that, "The defendant having admitted on the stand that he struck with the deadly weapon, as charged, the question of reasonable doubt was eliminated as to Barringer, and the burden of proof shifted to the defendant, and that it was his duty to satisfy the jury that he struck in self-defense, and *Page 519 
failing to satisfy the jury that he used the weapon is self-defense, they would convict." To this the defendant excepted.
In S. v. Willis, 63 N.C. 26 it is said that, upon a trial for murder, the fact of killing with deadly weapon being admitted or proved, the burden of showing any matter of mitigation, excuse or justification is thrown upon the prisoner, and in such case it is incumbent on him to establish such matter to the satisfaction of jury. Such being the well-established rule in this State when the assault with the deadly weapon resulted in the death of the assailed, we can see no reason for refusing to apply it in cases where the assault did not cause death. The same reason that will support the rule in the one case will support it in the other. The indictment against the prisoner was fully sustained by proof, by means of his own admission that he had fought, as charged, with a deadly weapon. He must, then, excuse himself. How By proof of fact that will justify his conduct, which, until excuse is proved, appears to be clearly unlawful. He must prove these facts, not merely by preponderance of the evidence, but to the satisfaction of the jury. Such is the rule here S. v. Payne, 86 N.C. 609; S. v.Ellick, 60 N.C. 450; S. v. Potts, 100 N.C. 457, and for that purpose he may avail himself of the State's evidence as well as that introduced by himself. The judgment must be
Affirmed.
Cited: Chaffin v. Mfg. Co., 135 N.C. 101.
(842)